DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 were originally filled on 05/08/2020 and claimed priority on KR10-2019-0176472, which was filled on 12/27/2019.

	Claim Objections
Claims 2-5, 8, 12, and 18 are objected to because of the following informalities:  

Regarding Claim 2, the claim states “the processor…is further to manage”. Applicant should explicitly state that the processor is configured to manage (e.g. the processor…is further configured to manage”).

Regarding Claim 3, the claim states “the processor…is further to output”. Applicant should explicitly state that the processor is configured to output (e.g. the processor…is further configured to output”). Also, since the object has already been introduced earlier in the set of claims, applicant should refer to the object as “the object” in line 3 (e.g. indicating a position of the object in the bin)

Regarding Claim 4, the claim states “the processor…is further to provide”. Applicant should explicitly state that the processor is configured to provide (e.g. the processor…is further configured to provide”).

Regarding Claim 5, “contents receive inside the bin” should be “contents received inside the bin”. Also, the phrase “of the contents” in line 4 is repeated unnecessarily. Applicant should remove the additional “of the contents”.

Regarding Claim 8, the claim states “the processor…to allows the operator”. This is grammatically incorrect. Applicant should explicitly state that the processor is configured to allow (e.g. the processor…is configured to allow the operator). Also, since the object has already been introduced earlier in the set of claims, applicant should refer to the object as “the object” in line 6 (e.g. corresponding to a class of the object from the operator)

Regarding Claim 12, the claim states “in response to determining to allow the operator to access the bin”. This is grammatically incorrect. Applicant should fix the wording of the claim (e.g. in response to determining whether to allow the operator to access the bin).

Regarding Claim 18, since the object has already been introduced earlier in the set of claims, applicant should refer to the object as “the object” in line 5 (e.g. corresponding to a class of the object)

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-8, claim 2 lacks antecedent basis for the term “the user” in line 5. It is unclear if “the user” is supposed to be different from “the operator” mentioned earlier in the claims, or if they are the same. (For examination purposes, examiner will interpret “the user” to be the same as the “the operator”).

Regarding Claims 12-18, claim 12 lacks antecedent basis for the term “the user” in line 2. It is unclear if “the user” is supposed to be different from “the operator” mentioned earlier in the claims, or if they are the same. (For examination purposes, examiner will interpret “the user” to be the same as the “the operator”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melanson et al (US 20200223632 A1) (Hereinafter referred to as Melanson) 

Regarding Claim 1, Melanson discloses a robot (See at least Melanson Paragraph 0051 and Figures 5-10, the robotic unit is interpreted as the robot) comprising: 
a bin including at least one loading space (See at least Melanson Paragraph 0054 and Figures 11-12, the robot comprises a storage space which includes a container that can be configured as a bin; See at least Melanson Paragraphs 0057-0058, the container has space for loading items); 
a communication circuit configured to transmit or receive a signal (See at least Melanson Paragraphs 0047 and 0095 and Figure 4, the robot has transmitters and transceivers to communicate with external devices); 
a first sensor configured to detect information regarding a surrounding environment (See at least Melanson Paragraphs 0041-0042, the robot includes sensors for scanning the environment): 
a motor configured to implement movement of the robot (See at least Melanson Paragraph 0039); and 
a processor (See at least Melanson Paragraphs 0039-0040) configured to: 
identify delivery authority information and position information of an operator in response to detecting a delivery event while moving along a moving path (See at least Melanson Paragraphs 0011-0013, the robot is traveling throughout a hotel, which is interpreted as moving along a moving path, and delivers items to people based on the position of the person and the delivery location, which is interpreted as delivery authority information; See at least Melanson Paragraphs 0040 and 0098, the robot can receive instructions to deviate from the predetermined path and delivery schedule, which is interpreted as identifying delivery authority information and position information while moving along a moving path), and 
determine whether to allow the operator to access the bin based on the delivery authority information and the position information (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access if the user is at the delivery location, the user’s position is interpreted as position information and the delivery location is interpreted as the delivery authority information), 
wherein the delivery authority information identifies an authorized area in which the operator is given authority to access to the bin (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access if the user is at the delivery location, the delivery location is interpreted as the delivery authority information).

	Regarding Claim 2, Melanson discloses the delivery authority information indicates whether the operator is authorized to hand-over or take-over an object (See at least Melanson Paragraphs 0010-0013, the user access code is interpreted as part of the delivery authority information, which indicates if a user has access to an item being delivered; Delivering an item to the operator is interpreted as the operator taking-over an object), and 
the processor, when determining whether to allow the operator to access the bin, is further to manage the robot to hand-over the object to the operator or take-over the object from the user based on the delivery authority information (See at least Melanson Paragraphs 0011-0013, the robot only allows authorized individuals to access the delivered items; The robot delivering an item is interpreted as the robot handing-over an object).

Regarding Claim 3, Melanson discloses the processor, when managing the robot to hand-over the object to the operator, is further to output information indicating a position of object in the bin (See at least Melanson Paragraphs 0011-0013, the robot unlocking a specific container based on the user’s access code is interpreted as outputting information indicating a position of the object). 

Regarding Claim 7, Melanson discloses the processor performs authentication of the operator before handing-over the object to the operator (See at least Melanson Paragraphs 0010-0013, the robot only allows authorized individuals to access the delivered items).

Regarding Claim 8, Melanson discloses the bin includes a first bin corresponding to a first class of packages (See at least Melanson Paragraph 0066, the first type container has beverage items), and a second bin corresponding to a second class of packages (See at least Melanson Paragraph 0066, the second type container has snack food items), and 
the processor, when managing the robot to take-over the object from the user, to allows the operator to access one of the first bin or the second bin corresponding to a class of object from the user (See at least Melanson Paragraph 0066, items can be accessed by the staff and the containers are accommodated to meet the demands for items; The item that is in demand would be placed in its appropriate container).

Regarding Claim 9, Melanson discloses the processor induces event processing at the authorized area when the bin is closed (See at least Melanson Paragraphs 0011-0013, the robot processes the user’s authorization in the authorized area while the bin is closed and locked; Processing the user’s authorization is interpreted as event processing).

Regarding Claim 11, Melanson discloses a method of operating a robot (See at least Melanson Paragraph 0037 and Figures 5-10, the robotic unit is interpreted as the robot), the method comprising: 
Identifying, in response to detecting a delivery event while moving along a moving path, delivery authority information and position information of an operator (See at least Melanson Paragraphs 0011-0013, the robot is traveling throughout a hotel, which is interpreted as moving along a moving path, and delivers items to people based on the position of the person and the delivery location, which is interpreted as delivery authority information; See at least Melanson Paragraphs 0040 and 0098, the robot can receive instructions to deviate from the predetermined path and delivery schedule, which is interpreted as identifying delivery authority information and position information while moving along a moving path), and 
determining, based on the delivery authority information and the position information, whether to allow the operator to access a bin of the robot (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access to the container, which is interpreted as the bin, if the user is at the delivery location, the user’s position is interpreted as position information and the delivery location is interpreted as the delivery authority information), 
wherein the delivery authority information identifies an authorized area in which the operator is given authority to access to the bin (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access if the user is at the delivery location, the delivery location is interpreted as the delivery authority information).

	Regarding Claim 12, Melanson discloses the delivery authority information identifies whether to hand-over an object to the operator or take-over the object from the user (See at least Melanson Paragraphs 0010-0013, the user access code is interpreted as part of the delivery authority information, which indicates if a user has access to an item being delivered; The robot delivering an item is interpreted as the robot handing-over an object), and 
the method further comprises handing-over the object to the operator or taking-over the object from the operator based on the delivery authority information in response to determining to allow the operator to access the bin (See at least Melanson Paragraphs 0011-0013, the robot only allows authorized individuals to access the delivered items; The robot delivering an item is interpreted as the robot handing-over an object).

Regarding Claim 13, Melanson discloses wherein handing-over the object includes:
providing information identifying a position of the object in the bin (See at least Melanson Paragraphs 0011-0013, the robot unlocking a specific container based on the user’s access code is interpreted as providing information identifying a position of the object). 

Regarding Claim 17, Melanson discloses handing-over the object to the operator includes: 
performing authentication of the operator before enabling the operator to acquire the object from the bin (See at least Melanson Paragraphs 0010-0013, the robot only allows authorized individuals to access the delivered items).

Regarding Claim 18, Melanson discloses the bin includes a first bin corresponding to a first class (See at least Melanson Paragraph 0066, the first type container has beverage items), and a second bin corresponding to a second class (See at least Melanson Paragraph 0066, the second type container has snack food items), and 
wherein taking-over the object from the operator includes:
allowing the operator to access one of the first bin or the second bin corresponding to a class of object (See at least Melanson Paragraph 0066, items can be accessed by the staff and the containers are accommodated to meet the demands for items; The item that is in demand would be placed in its appropriate container).

Regarding Claim 19, Melanson discloses performing event processing at the authorized area when the bin is closed (See at least Melanson Paragraphs 0011-0013, the robot processes the user’s authorization in the authorized area while the bin is closed and locked; Processing the user’s authorization is interpreted as event processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Brady et al (US 10303171 B1) (Hereinafter referred to as Brady)

Regarding Claim 4, Melanson fails to disclose the processor, when managing the robot to hand-over the object to the operator, is further to provide delivery information of the object to the operator when the object is not loaded in the bin.
However, Brady teaches this limitation (See at least Brady Column 67 lines 19-33 and Figure 14, a notification is sent to the user confirming removal of the item and additional information such as the date and time of the removal when the item is removed, which is interpreted as providing delivery information to the operator when the object is not loaded). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Brady to provide delivery information of the object to the operator when the object is not loaded. Providing delivery information would be a safety measure to ensure that it was the user who removed the item, and not someone else (See at least Brady Column 67 lines 19-33), which increase the safety of the robot. Providing delivery information also allows the robot to confirm with the user that the item has been delivered to the location and has been removed (See at least Brady Column 67 lines 19-33), which increases the accuracy of the robot and will make the robot less prone to mistakes. It also allows the user to confirm that they have received the correct item, which makes the robot more reliable. 

Regarding Claim 14, Melanson fails to disclose handing-over the includes:
 providing, when the object is not loaded in the bin, delivery information of the object to the operator. 
However, Brady teaches this limitation (See at least Brady Column 67 lines 19-33 and Figure 14, a notification is sent to the user confirming removal of the item and additional information such as the date and time of the removal when the item is removed, which is interpreted as providing delivery information to the operator when the object is not loaded). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Brady to provide delivery information of the object to the operator when the object is not loaded. Providing delivery information would be a safety measure to ensure that it was the user who removed the item, and not someone else (See at least Brady Column 67 lines 19-33), which increases the safety of the robot. Providing delivery information also allows the robot to confirm with the user that the item has been delivered to the location and has been removed (See at least Brady Column 67 lines 19-33), which increases the accuracy of the robot and will make the robot less prone to mistakes. It also allows the user to confirm that they have received the correct item, which makes the robot more reliable. 

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Liivik et al (US 20200316777 A1) (Hereinafter referred to as Liivik)

Regarding Claim 5, Melanson fails to disclose the bin includes a second sensor configured to detect a weight of contents receive inside the bin, and 
the processor monitors the weight of contents received inside the bin and determines based on monitoring the weight of the contents of the contents received inside the bin and when handing-over the object to the user, whether the object was removed from the bin.
However, Liivik teaches the bin includes a second sensor configured to detect a weight of contents receive inside the bin (See at least Liivik Paragraphs 0038 and 0124 and Figure 2, a weight sensor is placed under the compartment, which is interpreted as the bin, to detect the weight of the items), and 
the processor monitors the weight of contents received inside the bin and determines based on monitoring the weight of the contents of the contents received inside the bin and when handing-over the object to the user, whether the object was removed from the bin (See at least Liivik Paragraph 0038, the weight sensor is used to determine if all the items were removed).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Liivik to have a weight sensor in the bin to determine if the object was removed. By using a weight sensor, the robot can determine if all the contents were removed by the recipient (See at least Liivik Paragraph 0038). The weight sensor can also be used to determine if the user placed items in the bin (See at least Liivik Paragraph 0038). This would improve the accuracy of the robot by allowing the robot to keep track of what is inside the bin. 

Regarding Claim 6, Melanson discloses the processor outputs information indicating whether the operator obtained the object from the bin (See at least Melanson Paragraph 0007, the chain of custody information indicates when and where the item was removed, who accessed the item, and if the item has been delivered or not).

Regarding Claim 15, Melanson fails to disclose handing over the object includes:
monitoring a weight of contents inside the bin; and 
determining, based on the weight of the contents inside the bin, whether the object was removed from the bin by the operator.
However, Liivik teaches monitoring a weight of contents inside the bin (See at least Liivik Paragraphs 0038 and 0124 and Figure 2, a weight sensor is placed under the compartment, which is interpreted as the bin, to detect the weight of the items), and 
determining, based on the weight of the contents inside the bin, whether the object was removed from the bin by the operator (See at least Liivik Paragraph 0038, the weight sensor is used to determine if all the items were removed).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Liivik to monitor the weight of the contents inside the bin to determine if the object was removed. By monitoring the weight, the robot can determine if all the contents were removed by the recipient (See at least Liivik Paragraph 0038). Monitoring the weight can also be used to determine if the user placed items in the bin (See at least Liivik Paragraph 0038). This would improve the accuracy of the robot by allowing the robot to keep track of what is inside the bin. 

Regarding Claim 16, Melanson discloses outputting information indicating whether the hand-over of the object to the operator was successfully completed (See at least Melanson Paragraph 0007, the chain of custody information indicates when and where the item was removed, who accessed the item, and if the item has been delivered or not).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Pinette et al (US 11232394 B1) (Hereinafter referred to as Pinette)

Regarding Claim 10, Melanson discloses the processor identifies, when the robot enters a specified area while moving along the moving path, at least one object to be handed over at the specified area to a particular operator (See at least Melanson Paragraph 0100 and Figure 2, the robot moves along a path making deliveries, and validates when it’s in the specified area to allow a particular operator to access a particular item).
Melanson fails to disclose the processor… determines a location of the particular operator when the particular operator is absent from the specified area.
However, Pinette teaches this limitation (See at least Pinette Column 8 lines 4-14, the client’s device indicates the current geographic location of the user; See at least Pinette Column 12 lines 40-54, the robot is rerouted from the first predetermined location, which is interpreted as a specified area, to the user’s location based on the positional data of the user’s electronic device). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Pinette to determine a location of the particular operator when the particular operator is absent from the specified area. Users are more mobile than ever before, and delivering items to users at an optimal location is becoming increasingly challenging (See at least Pinette Column 2 lines 10-23). By determining the particular operator’s location, the robot can dynamically reroute itself from the specified area to an optimal delivery location, which can be the operator’s current location (See at least Pinette Column 7 lines 29-59). This would increase the efficiency of the robot by allowing the robot to locate the operator, and deliver the items to the operator at an optimal location. 

Regarding Claim 20, Melanson discloses identifying, in response to the robot entering a specified area while moving along the moving path, at least one object to be handed over at the specified area (See at least Melanson Paragraph 0100 and Figure 2, the robot moves along a path making deliveries, and validates when it’s in the specified area to allow a particular operator to access a particular item).
Melanson fails to disclose determining a location of the particular operator in response to determining that the particular operator for the hand-over of the at least one object is absent from the specified area.
However, Pinette teaches this limitation (See at least Pinette Column 8 lines 4-14, the client’s device indicates the current geographic location of the user; See at least Pinette Column 12 lines 40-54, the robot is rerouted from the first predetermined location, which is interpreted as a specified area, to the user’s location based on the positional data of the user’s electronic device). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Pinette to determine a location of the particular operator when the particular operator is absent from the specified area. Users are more mobile than ever before, and delivering items to users at an optimal location is becoming increasingly challenging (See at least Pinette Column 2 lines 10-23). By determining the particular operator’s location, the robot can dynamically reroute itself from the specified area to an optimal delivery location, which can be the operator’s current location (See at least Pinette Column 7 lines 29-59). This would increase the efficiency of the robot by allowing the robot to locate the operator, and deliver the items to the operator at an optimal location. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al (US 11224967 B1) teaches a self-delivery cart that determines if a user is within a designated area, and then locates the user to delivery items. 
Baalke et al (US 11222299 B1) teaches an autonomous vehicle that performs indoor deliveries 
Ebrahimi Afrouzi (US 11099562 B1) teaches an autonomous delivery device that delivers items to users at a specific location, and verifies users before unlocking the compartment. 
Taniguchi (US 20210241224 A1) teaches an unmanned delivery system that automatically delivers items to user’s location. 
High et al (US 20180130159 A1) teaches delivering items that customers ordered to restricted areas that require an access code. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         
/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664